Case: 21-51169      Document: 00516376941         Page: 1     Date Filed: 06/30/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        June 30, 2022
                                  No. 21-51169
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk

   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Vidal Vasquez, Jr.,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 2:11-CR-1821-1


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Following the revocation of Vidal Vasquez, Jr.’s supervised-release
   term, the district court sentenced him to 12 months of imprisonment and a
   five-year term of supervised release. Vasquez’s sole claim, raised for the first
   time on appeal, challenges a condition of supervised release providing that if


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-51169      Document: 00516376941           Page: 2   Date Filed: 06/30/2022




                                     No. 21-51169


   his probation officer determines that he poses a risk to another person, the
   officer may require him to notify that person of the risk. Vasquez argues that
   the district court erred in imposing this condition because it constitutes an
   impermissible delegation of judicial authority.
          The sole issue in this appeal is now foreclosed by United States v.
   Mejia-Banegas, 32 F.4th 450, 451-52 (5th Cir. 2022), in which this court
   rejected the same argument and held that the district court did not err, plainly
   or otherwise, by imposing the same risk-notification condition.             We
   accordingly AFFIRM the judgment of the district court.




                                          2